Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Xu Li on 08/17/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
1. (Currently Amended) A communication system for network communication of an Internet of Things (IoT) device, the communication system comprising: 
an identification device configured to identify a device type of the IoT device; 
a policy control device configured to provide an instruction on a policy rule for controlling communication of the IoT device; and 
a relay device configured to relay the communication of the IoT device according to the policy rule provided through the instruction from the policy control device, 
wherein the identification device includes one or more processors configured to: 
extract a feature quantity from communication of the IoT device; 
compare the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; and 
assign a device ID to the IoT device; 
the policy control device includes: 
a first storage unit configured to store a first table in which the policy rule is associated with [[a]] device types;
a first acquisition unit, including one or more processors, configured to acquire, from the identification device, the device type of the IoT device serving as an application target of the policy rule, and the device ID assigned to the IoT device; and 
a determination unit, including one or more processors, configured to determine the policy rule corresponding to the device type of the IoT device acquired by the first acquisition unit on the basis of content of the first table, and 
instruct the relay device to apply the determined policy rule to the IoT device corresponding to the device ID acquired by the first acquisition unit, and the relay device includes: 
a second storage unit configured to store a second table in which the device ID and network information of the IoT device corresponding to the device ID are associated with each other; 
Filed: April 15, 2021a second acquisition unit, including one or more processors, configured to acquire, from the identification device, the device ID assigned to the IoT device serving as the application target of the policy rule; and 
a communication control unit, including one or more processors, configured to refer to the second table, apply the policy rule provided through the instruction to communication from a device corresponding to the device ID assigned to the IoT device to which the policy control device instructs to apply the determined policy rule, and perform control.  
3. (Currently Amended) A policy control device for providing an instruction on a policy rule for controlling communication of an Internet of Things (IoT) device, the policy control device comprising: 
a storage unit configured to store a table in which the policy rule is associated with [[a]] device types; 
an acquisition unit, including one or more processors, configured to acquire a device type of the IoT device serving as an application target of the policy rule, and a device ID assigned to the IoT device,
wherein the device type of the IoT device is identified by: 
extracting a feature quantity from communication of the IoT device; and 
comparing the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; and 
a determination unit, including one or more processors, configured to determine the policy rule corresponding to the device type of the IoT device acquired by the acquisition unit on the basis of content of the table, and instruct a relay device to apply the determined policy rule to the IoT device corresponding to the device ID acquired by the acquisition unit.  
4. (Currently Amended) A method for providing an instruction on a policy rule for controlling communication of devices, comprising: 
storing, by a storage unit, a table in which the policy rule is associated with [[a]] device types; 
acquiring, by an acquisition unit, a device type of an Internet of Things (IoT) device serving as an application target of the policy rule, and a device ID assigned to the IoT device; 
of the IoT device is identified by: 
extracting a feature quantity from communication of the IoT device; and 
comparing the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; 
determining, by a determination unit including one or more processors, the policy rule corresponding to the device type of the IoT device acquired by the acquisition unit on the basis of content of the table; and 
instructing, by the determination unit, a relay device to apply the determined policy rule to the IoT device corresponding to the device ID acquired by the acquisition unit.  

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, a relay device configured to relay the communication of the IoT device according to the policy rule provided through the instruction from the policy control device, wherein the identification device includes one or more processors configured to: extract a feature quantity from communication of the IoT device; compare the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; and assign a device ID to the IoT device; the policy control device includes: a first storage unit configured to store a first table in which the policy rule is associated with device types.
Independent Claim 3 recites, inter alia, a storage unit configured to store a table in which the policy rule is associated with device types; an acquisition unit, including one or more processors, configured to acquire a device type of the IoT device serving as an application target of the policy rule, and a device ID assigned to the IoT device, wherein the device type of the IoT device is identified by: extracting a feature quantity from communication of the IoT device; and comparing the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; and a determination unit, including one or more processors, configured to determine the policy rule corresponding to the device type of the IoT device acquired by the acquisition unit on the basis of content of the table, and instruct a relay device to apply the determined policy rule to the IoT device corresponding to the device ID acquired by the acquisition unit.
Independent Claim 4 recites, inter alia, storing, by a storage unit, a table in which the policy rule is associated with device types; acquiring, by an acquisition unit, a device type of an Internet of Things (IoT) device serving as an application target of the policy rule, and a device ID assigned to the IoT device; wherein the device type of the IoT device is identified by: extracting a feature quantity from communication of the IoT device; and comparing the extracted feature quantity with feature quantities of various other devices to identify the device type of the IoT device; determining, by a determination unit including one or more processors, the policy rule corresponding to the device type of the IoT device acquired by the acquisition unit on the basis of content of the table; and instructing, by the determination unit, a relay device to apply the determined policy rule to the IoT device corresponding to the device ID acquired by the acquisition unit. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647